UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4695


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JAMES S. WOLFE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00002-IMK-1)


Submitted:   March 2, 2012                    Decided:    March 9, 2012


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia; L. Richard Walker, Clarksburg, West Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Randolph J. Bernard, John C. Parr, Assistant United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James S. Wolfe appeals the 87-month sentence imposed

following his guilty plea to possession of child pornography, in

violation of 18 U.S.C.A. § 2252A(a)(5)(B) (West & Supp. 2011).

On    appeal,    Wolfe    argues    that    the    district        court    imposed   an

unreasonable sentence.          The Government filed a responsive brief,

arguing that this court should dismiss Wolfe’s appeal based on

the appellate waiver in his plea agreement.                        We conclude that

Wolfe knowingly and intelligently waived his right to appeal and

that the issue raised on appeal falls within the scope of his

waiver.    We therefore dismiss Wolfe’s appeal.

               A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                      United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                           We review the

validity of an appellate waiver de novo and will uphold a waiver

of appellate rights if the waiver is knowing and intelligent and

the   issue     being    appealed   is     covered      by   the    waiver.     United

States    v.    Blick,    408   F.3d     162,     169    (4th      Cir.    2005).     In

determining      whether    a   waiver     is   knowing      and    intelligent,      we

examine the totality of the circumstances, Manigan, 592 F.3d at

627, including “the background, experience, and conduct of the

accused,” United States v. Davis, 954 F.2d 182, 186 (4th Cir.

1992) (internal quotation marks omitted).



                                           2
           Our review of the record leads us to conclude that

Wolfe knowingly and intelligently waived his right to appeal a

sentence   of   120    months    or   less.   Because    we    conclude   that

Wolfe’s    challenge    to      his   eighty-seven-month      sentence    falls

within the scope of the waiver, we dismiss his appeal.                      We

dispense    with   oral      argument    because   the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                        3